Citation Nr: 0000405	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for syneresis of the 
eyes, claimed as a floaters. 

4.  Entitlement to an increased (compensable) rating for 
residuals of a dislocation of the left fifth finger.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from to December 1975 to 
July 1996.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
August 1999, a hearing was held at the RO before the Board 
member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1999). 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Treatment for a back disability is well-documented during 
service, and it is at least as likely as not that mid to low 
back symptomatology currently shown is etiologically related 
to service.  

3.  Exposure to hazardous noise during active duty with the 
United States Air Force is documented by the record, and it 
is at least as likely as not that the veteran currently has 
tinnitus as a result of this exposure. 

4.  Complaints of "floaters" in the eyes during service are 
documented, and it is at least as likely as not that 
syneresis currently demonstrated in eyes is etiologically 
related to acquired in-service symptomatology.    

5.  Service-connected residuals of the dislocation to the 
left fifth finger include arthritis and ankylosis at a 45 
degrees angle; extremely unfavorable ankylosis in the left 
fifth finger is not shown.  There is, however, x-ray evidence 
of arthritis, with some limitation of motion.

6.  There are no extraordinary factors associated with 
residuals of a fracture of the left fifth finger productive 
of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.

 
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
mid to low back disability, tinnitus, and syneresis in both 
eyes were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 

2.  The criteria for a 10 percent rating, but no more, for 
residuals of a fracture of the left fifth finger are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, Diagnostic Codes (DC) 5227, 5010-5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

  
I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Review of the service medical records reflects numerous 
instances of treatment for back pain, including following an 
automobile accident, continuing through March 1996.  The in-
service diagnoses included paravertebral muscle strain with 
spasms and myofascial low back pain/myofascitis.  While the 
back disability was shown to be asymptomatic at the 
separation examination completed in April 1996, the veteran 
complained about back pain at the time of a VA examination 
conducted in March 1998.  He described instances in which the 
pain became extremely severe, with pain radiating into the 
legs.  Range of motion testing in the lumbar spine 
demonstrated limitation of motion.  The diagnoses included 
unresolved thoracic strain with myofascial pain.  Another VA 
examination completed in March 1998 resulted in an impression 
of "[b]ack pain that is chronic in nature, status post a 
motor vehicle accident.  He will probably continue to have 
problems with that."  

While the objective clinical evidence contained in the record 
and summarized above is not all "positive," there is 
sufficient "positive" objective clinical evidence of record 
to place the weight of the "positive" and "negative" 
evidence in relative balance.  Also a factor in reaching this 
determination is the "positive" evidence represented by the 
sworn testimony presented at an August 1999 describing back 
pain which the veteran claims he has been experiencing since 
service.  Accordingly, all reasonable doubt will be resolved 
in the veteran's favor, and the claim for service connection 
for a mid to low back disability will be granted.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert, 1 Vet. App. at 49.  

With regard to tinnitus, the evidence indicates the veteran 
served on active duty in the United States Air Force.  
Records from service indicate that the veteran's duties 
included exposure to hazardous noise and that he was fitted 
with protection for his ears.  At his August 1999 hearing and 
in written assertions, the veteran has contended that he has 
tinnitus due to exposure to aircraft noise during active 
duty.  A March 1998 VA audiometric examination resulted in a 
diagnosis of tinnitus, and the physician who conducted this 
examination concluded that history of miliary noise exposure 
may have contributed to his tinnitus.  Another VA examination 
conducted in March 1998 resulted in a diagnosis of tinnitus 
of unknown etiology.  However, this physician also concluded 
that the veteran's tinnitus may have been secondary to noise 
exposure while he was in the military.  After reviewing this 
evidence, the Board again concludes that there is at a 
minimum a relative balance of the "positive" and 
"negative" evidence as to whether the veteran's tinnitus is 
etiologically related to service.  Accordingly, service 
connection for tinnitus is warranted.    

Turning to the claim for service connection for the eye 
disability at issue, the service medical records contain 
references to optometric examinations in which the veteran 
described  "floaters" in his eyes.  It was concluded 
following a March 1998 VA ophthalmologic examination that the 
floaters described by the veteran in both eyes at that time 
were explained by a syneresis of the vitreous, shown upon 
physical examination.  In light of the current diagnosis of 
syneresis of both eyes, the in-service evidence of treatment 
for claimed floaters, and the sworn testimony describing 
visual problems associated with the claimed floaters since 
service, it is again concluded that there is a relative 
balance in the "positive" and "negative" evidence of 
record.  Accordingly, entitlement to service connection for 
syneresis of the eyes is warranted.  

II  Entitlement to an Increased Rating 
for Residuals of a Dislocation of the 
left Fifth Finger.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5227, the highest assignable 
rating for ankylosis, unless it is extremely unfavorable, of 
the fifth finger is a noncompensable rating.  In light of the 
fact that the veteran has appealed the initial disability 
rating assigned for the left fifth finger disability, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Review of the evidence of record reflects treatment during 
service for an injury to the left fifth finger sustained 
during a football game in February 1991.  The impression at 
that time was an open dislocation and disruption of the volar 
plate and radial collateral ligament of the proximal 
interphalangeal joint of the left fifth finger.  Following 
surgical repair, the veteran was said to make slow but steady 
progress.  However, a May 1991 service medical record 
indicated that there was not a full range of motion of the 
left fifth finger.  The separation examination concluded in 
April 1996 indicated there was decreased range of motion and 
strength in the left fifth finger.  Following separation from 
service, the RO granted service connection for residuals of 
the left fifth finger injury and assigned a noncompensable 
rating by analogy to DC 5227. 

Reports from a March 1998 VA examination in pertinent part 
demonstrated ankylosis of the left fifth finger at 45 degrees 
accompanied by tenderness and minimal swelling.  The veteran 
was able to make a fist with his left hand, but it was 
indicated the veteran's left fifth finger "does get in his 
way" to a certain extent.  X-rays of the left fifth finger 
showed arthritic changes.  

Applying the legal criteria to the facts summarized above, DC 
5227 simply does not provide for a compensable evaluation for 
ankylosis of the fifth finger unless the ankylosis is 
extremely unfavorable.  Clearly, ankylosis to only 45 degrees 
is not "extremely unfavorable."  Thus, while the testimony 
presented by the veteran at his August 1999 hearing asserting 
that the finger in question is "useless" has been 
considered, it is not sufficient to warrant a compensable 
rating under DC 5227.  

In the alternative, however, a 10 percent rating, but no 
more, is for application under DC 5010-5003.  In this case 
there is x-ray evidence of arthritis, and there is some 
limitation of finger motion.  As such, a 10 percent rating, 
but no more, is for assignment.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left fifth finger disability is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to service connection for a back disability, 
tinnitus, and syneresis of the right eye is granted.    

Entitlement to a 10 percent rating, but no more, for 
residuals of a dislocation of the left fifth finger is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

